Order entered November 5, 2013




                                                                    In The
                                              Court of Appeals
                                       Fifth District of Texas at Dallas
                                                         No. 05-13-00643-CR
                                                         No. 05-13-00646-CR

                                                JUSTIN VEASLEY, Appellant

                                                                       V.

                                             THE STATE OF TEXAS, Appellee

                                 On Appeal from the 204th Judicial District Court
                                              Dallas County, Texas
                                Trial Court Cause Nos. F10-52541-Q, F07-60455-Q

                                                                 ORDER
           The Court ORDERS the trial court to conduct a hearing to determine why appellant’s

brief has not been filed.1 In this regard, the trial court shall make appropriate findings and

recommendations and determine whether appellant desires to prosecute the appeals, whether

appellant is indigent, or if not indigent, whether retained counsel has abandoned the appeals. See

TEX. R. APP. P. 38.8(b). If the trial court cannot obtain appellant’s presence at the hearing, the

1
  The above appeals are companion cases to cause nos. 05-13-00644-CR, 05-13-00645-CR, and 05-13-00647-CR. The records in cause nos. 05-
13-00644-CR and 05-13-00645-CR reflect that the trial court granted the parties’ agreed motion for new trial, conducted a new adjudication
hearing, and assessed punishment in accordance with the parties’ agreement. In cause no. 05-13-00647-CR, the record reflects the trial court
granted the parties’ agreed motion for new trial, appellant pleaded guilty, and the trial court sentenced appellant in accordance with the parties’
agreement. Additionally, on the plea agreement forms, appellant waived his right to appeal these cases. See Blanco v. State, 18 S.W.3d 218,
219–20 (Tex. Crim. App. 2000). The trial court certified that appellant has no right to appeal these cases. See TEX. R. APP. P. 25.2(a), (d); Dears
v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005). Therefore, the appeals in cause nos. 05-13-00644-CR, 05-13-00645-CR, and 05-13-00647-CR
are not subject to the abatement order and we will dispose of them in due course.
trial court shall conduct the hearing in appellant’s absence. See Meza v. State, 742 S.W.2d 708

(Tex. App.–Corpus Christi 1987, no pet.) (per curiam). If appellant is indigent, the trial court is

ORDERED to take such measures as may be necessary to assure effective representation, which

may include appointment of new counsel.

         We ORDER the trial court to transmit a record of the proceedings, which shall include

written findings and recommendations, to this Court within THIRTY DAYS of the date of this

order.

         The appeals are ABATED to allow the trial court to comply with the above order. The

appeals shall be reinstated thirty days from the date of this order or when the findings are

received, whichever is earlier.


                                                     /s/    LANA MYERS
                                                            JUSTICE